Los hechos están expresados en la opinión.
El Juez Asociado Se. HutchisoN,
emitió la opinión del tribunal.
A principios del año 1913, en nn punto de Puerta de Tie-rra situado entre la antigua cárcel municipal, hoy fábrica de la American Tobacco Company y el caño de San Antonio, d.onde está colocada la vía y tiene su derecho de paso la compañía apelante sobre terrenos del Gobierno Insular y junto a la vía y derecho de paso de la American Eailroad Oompany que está entre la carretera y otros terrenos del Gobierno Insular por el norte y los manglares utilizados como vertederos de basuras y las aguas de la bahía de San Juan por el sur, construyó el Departamento de Sanidad a través de dicha vía y raíles de la.compañía apelante, un cruce o paso a nivel para uso de sus carros de basuras, pu-dienclo así pasar directamente dichos carros de la carretera al sitio escogido para vaciar dichas basuras en vez de tener que cruzar una distancia de algunos cientos de metros hacia el este como hasta entonces había sido la costumbre, entre el edificio de la American Tobacco Company y la estación del telégrafo sin hilos. Después .de haber ocurrido un accidente que ocasionó la muerte a uno de los conductores de dichos *410carros de basuras, la compañía demandada quitó algunos de los tablones colocados entre los raíles de su vía, imposibili-tando así el paso por el cruce que de tal modo fué construido sin darse ningún aviso a dicha compañía, por lo que en seguida el Departamento de Sanidad o el Comisionado del Interior procedieron simultáneamente a reponer los tablones que fue-ron quitados y a obtener la expedición de un auto de injunction preliminar pára conservar el estado así creado.
Si suplimos las palabras en que se basa principalmente el Gobierno, las cuales fueron omitidas al transcribirse la sección 11 de la franquicia concedida a la apelante, a saberr “o dentro del espacio reservado para ello,” y enmendamos una ligera inexactitud en la traducción al castellano del texto inglés de dicha sección, en la petición se alega lo siguiente:
“Que en marzo 29 de 1913, y con anterioridad a dicha fecha, ha-bía un paso sobre la línea del tranvía de la compañía demandada, en un punto situado en el barrio de Puerta de Tierra, San Juan, que queda frente al predio de terreno usado por el Pueblo de Puerto Rico para la celebración de la Feria Insular; estando dicho paso distante como a doscientos metros de la entrada principal del edificio de la ‘Antigua Cárcel,’ que ahora utiliza la Porto Rico American Tobacco-Company como fábrica, al este de dicho edificio.
“Que en marzo 29 de 1913, se utilizaba dicho paso y se había utilizado mucho antes de dicha fecha-, como medio de entrada y sa-lida hacia el predio de terreno poseído por El Pueblo de Puerto Rico y utilizado por el Departamento de Sanidad del Gobierno Insular-como vertedero de basuras. Que dicho paso se usaba sólo por los carros del Departamento de Sanidad que eran necesarios para el uso de dicho terreno al fin al que se le había destinado.
“Que los raíles de la compañía demandada en el punto en que está situado el paso están colocados en el espacio reservado para la vía pública.
“Que por las disposiciones terminantes de su franquicia, fechada mayo 6 de 1909, bajo la cual la compañía demandada está explo-tando su línea de tranvía, dicha compañía demandada está obligada a mantener sus vías y el espacio adyacente a las mismas situado a un pie y medio a cada lado de dichas vías, de acuerdo con las si-guientes disposiciones (hacemos referencia a la copia de dicha fran-*411quicia que va adjunta a la presente solicitud y se Race parte de la misma) :
“ ‘Sección 10. — Cuando las vías adicionales del concesionario crucen o descansen sobre vías públicas o calles, dichas vías serán construidas y mantenidas como se dispone en la sección 11 de la presente; y donde quiera que se construyan dichas vías adicionales, bajo las condiciones de esta franquicia, sobre terrenos públicos in-sulares, que no sean carreteras ni calles, por la presente se da al con-cesionario el derecho de usar y ocupar para dichos fines un derecho de paso que no exceda de ocho metros de ancho, con la anchura adi-cional que fuese necesaria para el declive de cortes y parapetos; y donde quiera que sea necesario para el concesionario ocupar terrenos privados para dichos fines, por la presente se le autoriza para usar, ocupar y obtener un derecho de paso sobre los mismos, que no ex-ceda de ocho metros de ancho con la anchura adicional que sea ne-cesaria para el declive de parapetos; Disponiéndose, que entre la parada siete de la actual línea de tranvías y la calle que parte de la carretera militar hacia el Union Club, el concesionario podrá en-sanchar su derecho de paso en una anchura que no exceda de ocho metros adicionales; Disponiéndose, sin embargo, que si cualquier parte de dichas vías adicionales cruzan cualquier terreno que haya sido reservado por el Presidente para fines militares, navales o fe-derales, el permiso para cruzar y utilizar dicho terreno debe obte-nerse por el concesionario de la debida autoridad.
“ ‘Sección 11. — El derecho de paso del tranvía ya construido con-tinuará utilizándose y ocupándose por el concesionario como hasta aquí y como más adelante se disponga; Disponiéndose, que nada en esta franquicia se entenderá que da al concesionario ningún derecho adicional de paso sobre cualquier camino, a no ser lo aquí consignado, ni que le autoriza a expropiar cualquier parte del mismo.
“ ‘Donde quiera que dichos raíles crucen o descansen sobre el camino u otra vía de tránsito público, el lecho de la vía entre los raíles y por un espacio de un pie y medio sobre cualquier extremo de ella, deberá mantenerse por el concesionario a satisfacción del Comisionado del Interior y dicho lecho de vía deberá construirse y mantenerse de modo que no intervenga con el debido drenaje y mantenimiento de dicho camino o vía pública.
■ “ ‘Siempre que lo ordenare el Comisionado del Interior el espa-cio que se halla comprendido entre los raíles de la vía del concesio-nario donde cruce, o descanse sobre un camino público, o vía pública, o dentro del espacio reservado -pata ello, deberá alterarse y repararse *412por el concesionario de acnerdo con los planos de dicho Comisionado. Si el concesionario deja de hacer dichas alteraciones o reparaciones, podrán hacerse por el Comisionado, y el costo de ellas podrá ser co-brado del concesionario.’
“Que no obstante lo requerido de la compañía demandada por las disposiciones de la franquicia citada anteriormente, dicha compañía ha faltado completa y totalmente a ellas y rehúsa mantener dicho cruce en dicha condición y en el estado de reparación que se requiere de dicha compañía por el Comisionado del Interior de Puerto Rico, aun cuando los raíles de la compañía demandada descansan sobre el espacio reservado para la vía pública en el punto en que está si-tuado dicho paso.
“Que dicha compañía faltando al deber y obligación impuéstole, en marzo 29 de 1913, por conducto de sus agentes, sirvientes o em-pleados, levantó y quitó de un todo las tablas que constituían dicho paso y subsiguientemente ha rehusado colocarlas de nuevo, como era-su deber y obligación, según se especifica anteriormente.
“Que el día 15 de -mayo de 1913, el Comisionado del Interior de Puerto Rico ordenó a la compañía demandada a restaurar dicho paso, según lo requería su franquicia, y en contestación a esta orden el Comisionado del Interior, recibió una carta de la compañía demandada, •fechada mayo 21 de 1913, rehusando cumplir dicha orden.
“Que el día 3 de junio de 1913, el peticionario, por medio de sus agentes, sirvientes o empleados, ordenó la colocación de los entari-mados y tablas qué constituían dicho paso que fuesen colocadas en la misma condición en que estaban anteriormente, actuando de acuerdo con la disposición contenida en la franquicia de la compañía deman-dada, arriba citada, que da al Comisionado del Interior el derecho a mantener las vías de la compañía demandada y el espacio adya-cente a dichas vías en tal condición, como crea el Comisionado del Interior propia, en el caso de que la compañía demandada rehusare cumplir las órdenes del Comisionado del Interior en dicho sentido.
“Que dicha compañía demandada amenaza quitar y remover dichos entarimados y tablas que constituyen dicho paso, y continúa amenazando violentamente y por fuerza hacerlo, impidiendo que se mantenga dicho paso en su anterior estado, uso y condición.
“Que el peticionario, por medio de su Departamento de Sanidad, sufrirá grandes perjuicios y pérdidas irreparables, si no se permite que subsista dicho paso dónde y cómo anteriormente estaba. Que cualquier otro medio de acceso o entrada y salida a dicho vertedero *413de basuras es impracticable y difícil y le causaría grandes incon-venientes y gastos a dicho Departamento de Sanidad.
“Que el peticionario simplemente pide que el status sea mante-nido hasta que los derechos en dicha controversia sean finalmente resueltos. ’ ’
Al dictar el juez sentenciador su sentencia a favor del peticionario emitió la siguiente opinión:
“Por medio de esta acción el peticionario pretende obtener de esta corte una orden definitiva, dirigida a la compañía demandada, prohibiéndole que estorbe el uso acostumbrado del paso establecido sobre la vía férrea que dicha demandada tiene construida entre la ciudad de San Juan y el pueblo de Río Piedras, en el sitio que está frente al predio de terreno usado por el Pueblo de Puerto Rico para la celebración de la Feria Insular, y distante como unos doscientos metros hacia el este de la entrada del edificio de la Porto Rican American Tobacco Co., y que asimismo se le prohiba en definitiva que la demandada quite o haga que se quiten los entarimados cons-truidos sobre dicha vía, o que en cualquier otra forma impida o estorbe el paso de los wagones del Departamento de Sanidad que conducen las basuras que han de verterse en un predio de terreno que dicho Departamento tiene para tal fin destinado.
“La demandada compareció ante esta corte solicitando que la pe-tición de injunction fuera desestimada, por las razones expresadas en la contestación escrita que obra en el récord de este caso.
‘ ‘ Hay aquí solamente una cuestión de hecho que decidir, a saber: si la vía que la demandada tiene establecida entre la ciudad de San Juan y el puente de San Antonio, lo está en el punto usado por el Departamento de Sanidad para el paso de los carros de basuras, den-tro de la zona de la carretera, y si esto aparece de la evidencia ofre-cida por el peticionario, su derecho resulta claro.
“Después de haber hecho un estudio minucioso de la evidencia ofrecida por ambas partes, condensaremos en muy pocas palabras nuestros puntos de vista sobre esta interesante cuestión.
“Sea cual fuere el ancho que la carretera hubiera tenido origi-nalmente, la evidencia, en nuestra opinión, ha establecido que la doble vía que la compañía demandada tiene construida en el lugar en donde está situado el puente del demandante, lo está en un espacio reservado para la carretera; y la razón nos parece muy sencillar todos los terrenos situados al sud de la carretera, tanto los pertene-cientes a El Pueblo de Puerto Rico como los de propiedad privada,. *414colindan en su punto norte con la carretera central; y del plano ofi-cial resulta también que el límite sud de dicha carretera central en el punto en donde está situado el puente, está determinado por una línea recta .que sigue la misma dirección de la fachada principal del muy antiguo edificio que originalmente se llamó hospital civil, más luego cárcel, y actualmente es propiedad de la American Tobacco 'Company, cuya línea recta pasa a una distancia de un metro de la parte más saliente de la fachada principal del referido edificio, y queda, al sud de la doble vía de la demandada y a una corta distan-cia de la misma, estando, por consiguiente enclavada dicha vía en el terreno no afirmado o intransitado de la carretera, pero sí dentro de la porción o zona reservada para ella. .Toda la evidencia ofrecida, por el demandante justifica sobradamente esta afirmación.
“Por otra parte, el tranvfa que originalmente estuvo estable-cido entre San Juan y Río Piedras, y que primeramente fué propiedad . de Don Pablo Ubarri, funcionaba con una sola vía que se construyó .al principio sobre la parte afirmada de la carretera central; pero más después las necesidades del tránsito exigieron que dicha vía se ■colocara fuera de la carretera y .así.se hizo, previo un estudio llevado a cabo por el ingeniero Don Tulio Larrínaga, quien- ha sido un testigo importante'en este juicio y quien declaró que al redactar la ‘memoria ■descriptiva’ que presentó con tal motivo y decir en ella que la vía del tranvía propiedad del Señor Ubarri, debía ser sacada fuera de la carretera, se refería simplemente a aquella parte de la carretera ■en que intervenía el tránsito, pero no se trataba de otros terrenos ni de ■expropiar ninguna propiedad privada.
“Además'de esto, la sección 11 de la franquicia de once de mayo de 3!)09, bajo la cual tiene constituida la compañía demandada sus líneas de ferrocarriles, y que fué presentada como evidencia por el peticionario, dispone, entre otras cosas lo siguiente:
“ ‘Siempre que lo ordenare el Comisionado del Interior, el es-pacio por donde cruza o descansa la vía del concesionario sobre un ■camino público o vía pública, o dentro del espacio reservado para ello, será alterado o reparado por el concesionario de acuerdo con los proyectos de dicho Comisionado. Si el concesionario dejase de hacer ■dichas alteraciones o reparaciones, podrán hacerse-por el Comisio-nado, y el .costo do ellas podrá recobrarse del concesionario.’-
“Us claro, que de acuerdo con esta sección de la franquicia, El Pueblo de Puerto Rico tiene derecho de establecer un paso sobre las vías de la compañía demandada en cualquier sitio en que la vía des-canse ‘sobre un camino público o vía pública, o dentro del espacio *415■reservado para ello,’ y que además de esto tiene’el derecho de exigir a la compañía demandada que haga tales alteraciones y reparaciones ■en tales sitios de acuerdo con lo proyectado por el Comisionado del Interior o si la compañía dejase de hacer aquellas alteraciones y re-paraciones podrán hacerse por el Comisionado del Interior por cuenta •d.e dicha compañía. Y es claro que bajo esta sección de la franquicia ■no es necesario que el peticionario pruebe que el paso o sitio en cues-tión que él trata de que se mantenga, está situado sobre un camino público o una vía pública, sino que basta demostrar que está ‘dentro del espacio reservado para un camino público o vía pública. ’
Posteriormente la compañía demandada ensanchó el terraplén so-bre el que estaba construida la sola vía original, para establecer otra vía más, paralelas y junto a la primera que le permitiera el doble tráfico de sus carros eléctricos, pero no se ha traído evidencia alguna •que demuestre que los terrenos sobre los cuales estaba construida primeramente la sola vía, eran propiedad exclusiva de la demandada y que aquellos otros sobre los cuales se construyó la doble vía, perte-necían por igual concepto, ni en el caso de que talés porciones de ■terrenos le fueron cedidos por autoridad competente, a quienes se les privó de su posesión para cederlos a la compañía demandada.
“Este es un punto cuya determinación es muy importante, por-que si todos los terrenos situados al sud de la carretera central, co-lindan por su lado norte con dicha carretera, como ya hemos dicho, indudablemente que la porción en ellos ocupada por la compañía demandada para- el establecimiento de sus vías, o pertenecen a la carretera o son propiedad de los colindantes con ella, y esto no ha sido claramente expresado ni en la concesión original del Señor Ubarri, ni en la franquicia que el Consejo Ejecutivo otorgó a la demandada, ni aparece, por otro lado, vendido por los propietarios. colindantes, ni se tiene noticia tampoco de que existía ningún procedimiento de expropiación.
“La evidencia ha demostrado asimismo, que el lugar por donde cruzan hoy la vía de la demandada los carros de la Sanidad, es el único paso posible para llegar al sitio en donde se vierten las basuras, pues el antiguo camino que se usaba cuando las basuras se deposi-taban en un lugar más próximo, o sea cruzando por el lado oeste del edificio de la American Tobacco Company, queda muy lejos del punto en donde estos trabajos se realizan hoy, siendo además un camino ■arenoso que en los tiempos de lluvia se convierte en fango que llega hasta el eje de los carros cuando pasan, causando dificultades en el *416tránsito y grandes gastos al Departamento de Sanidad en la repara-ción de sus carros.
“La demandada alega en su contestación a la demanda, y sobre ese extremo han declarado también algunos de sus testigos, que el cruce por encima de sus vías, en la formá en que ha sido establecida por el Departamento del Sanidad, estorba el servicio de la compañía y constituye un peligro para el funcionamiento de sus carros eléc-tricos; pero una simple inspección ocular practicada en el lugar en donde está situado el puente objeto de este litigio, como la que fué llevada a cabo por la corte, nos convence fácilmente de lo contrario-de esta afirmación-. Dicho puente tiene una extensión longitudinal' de veinte metros noventa y cuatro centímetros por un ancho de cuatro metros treinta y dos centímetros, y una persona de pie situada en cual-quier sitio del frente después de cruzar hacia el sud la doble vía dé-la demandada, puede ver un carro eléctrico desde que pasa de la es-quina norte del edificio de la American Tobacco Company en todo su curso hasta el puente de San Antonio y vice versa; y de igual manera que cualquier motorista puede ver cualquier carro de los usados por el Departamento de Sanidad desde que pasa del sitio in-dicado o desde que sale del puente de San Antonio, teniendo tanto-dicho motorista, como el conductor de los carros del Departamento de Sanidad el tiempo suficiente para adoptar cualquier medida que evite el choque de ambos vehículos.
■ “Por las consideraciones expuestas, creemos que la demanda en este caso debe ser declarada con lugar.”
La primitiva franquicia para el uso del camino qne ahora posee y explota la compañía apelante fné concedida en el año-1878 y el trozo de vía envuelto en este pleito fué primeramente colocado sobre el lecho de la carretera. Poco tiempo después se autorizó debidamente el levantamiento de dicha vía del camino y su reconstrucción por la línea que ahora ocupa la compañía como derecho de paso.
Que el trozo de camino en cuestión fué de tal modo re-construido en esa fecha sobre un terraplén en terrenos panta-nosos que entonces estaban bajo el agua cuando subía la marea, no descansaba ni sobre la carretera militar ni sobre terrenos reservados para ella, es cosa que a penas si admite discusión. Las manifestaciones vagas y no satisfactorias hechas por va-rios testigos en contestación a las preguntas sumamente su-*417gestivas que les hicieron los abogados del Gobierno y que fueron permitidas a pesar de las constantes objeciones de los abogados contrarios no suministran una base tangible-para la teoría que pretende establecerse con ellas de que la vía y derecho de paso de la compañía apelante estaban dentro de lo que desde tiempo inmemorial se había tenido como “carretera” o “perteneciente a la carretera,” o como “parte” de la misma o de la “zona reservada para ella.” El poco valor que pudiera dársele a esta prueba está más que contrarrestada por el hecho que ha sido admitido, de que no existe constancia oficial o prueba documental de semejante zona o reserva, así como por los preceptos terminantes de la ley española sobre carreteras. Y es bastante con sólo examinar ligeramente los autos para que quede destruido el valor que le ha dado el juez sentenciador al extracto aislado que ha hecho de la declaración del antiguo ingeniero que a principios de su larga carrera había redactado la memoria descriptiva de 1881. Considerado ese., documento a la luz de la declaración prestada por su distinguido autor y exa-minado en conjunto, habla por sí y no vemos que sea nece-sario entrar en una consideración de los pormenores de este aspecto del caso.
En una inscripción hecha en el registro de la propiedad se dice que los terrenos donde está situada la antigua cárcel colindan por el norte con la carretera, que este terreno fue traspasado al Estado por las autoridades militares en el año 1867, y vendido en subasta pública a la municipalidad en el año 1876. En una nota marginal se hace mención de la segregación de una parcela vendida a Alfredo Salomón, y en una segunda inscripción de fecha mayo 6, 1891, hecha a nombre de la municipalidad se describe el edificio situado con frente a la carretera. ■ . . . ■
En una certificación expedida por el superintendente de puentes y terrenos públicos que se encuentra archivada en el Departamento del Interior de fecha noviembre 27, 1902, se hace constar que a instancias del 'Alcalde de San Juan, el *418■Superintendente de Obras Públicas ordenó que se procediera •al deslinde de estos terrenos con arreglo al plano oficial he-cho en 1880; que dichos--terrenos están situados en la “tercera zona del barrio de Puerta de Tierra de esta capital, adya-cente a-la margen sur de la carretera No. 1 y en el trozo com-prendido 'entre la primera y segunda líneas defensivas de esta plaza7’; y que “afecta esta parcela como el plano indica, la :figura- a-. b. c. d. e. /., compuesta al oeste por un rectángulo 'a. b. c. f. de'140 metros de largo medidos en dirección para-lela al eje de la carretera y de 100 metros de ancho en direc-ción normal de ese'eje; unido a ese rectángulo por el lado 'e: f: prolongación al lado a. /. que para a 1 metro del saliente más al norte' del citado edificio. La base menor d. e. del tra-pecio, norma! también al eje de la carretera, mide 85 metros. 'El'lado a. b'. coincide con e! paramento exterior de la berma dé cimiento del muro oeste del edificio; habiéndose -trazado primitivamente esta lín'ea a. b. a 150 metros de la cresta g. ‘de la contra escarpa del saliente más al este de la segunda línea defensiva y medidos ambos 150 metros siguiendo la línea g. h. paralela al precitado eje de la carretera.”
En el informe anual del G-obernador del año 1907, y en la página 324 del mismo, el Comisionado del Interior dice lo siguiente:
“Una de las más importantes mensuras practicadas por el despacho de terrenos públicos durante el pasado año era la relativa a la fijación de los límites de la reserva naval, por virtud de la cual quedaron defini-tivamente precisados los límites de la propiedad insular y de la pro-piedad naval por una comisión conjunta nombrada por el Secretario de la Guerra y el Gobernador de Puerto Rico.
“El Hon. Frank Feuille, fiscal general de Puerto Rico, fué desig-nado por el gobernador para actuar en unión del capitán retirado de la Marina de los Estados Unidos, Samuel C. Lemly, en represen-tación del Departamento de Marina, con el fin de arreglar ciertos desacuerdos surgidos entre el Departamento de Marina y el Gobierno Insular con relación a las eolindancias de cierta parcela de terreno .reservada por el Presidente de los Estados Unidos, por virtud del poder conferídole ■ por ■ la Ley del Congreso de julio 3 1902. Este *419arreglo era nray necesario y de gran- importancia para la isla, puesto que deja determinadas definitivamente ciertas cuestiones acerca de las cuales había existido disputa por mucho tiempo.
“Por virtud del arreglo el Gobierno adquirió el terreno que está a ambos lados de la ‘Carretera central/ o carretera militar, a la entrada de la zona urbana de la municipalidad de San Juan. Este terreno es de mucha utilidad para la- extensión de nuestro' sistema de edificios públicos, parte del cual lia de ser dedicado a la edifica-ción del nuevo edificio del Capitolio. •
‘ ‘ También adquirió el gobierno los terrenos que están frente y a lo largo del caño de San Antonio lo que proporcionará mayores faci-lidades al puerto de San. Juan, para el desenvolvimiento de su co-mercio. _ .
“Con esta concesión el Gobierno podrá reclamar unas 100 cuerdas ■de terreno de manglares que están: situadas a lo largo del canal y -convertirlas en terreno que pueda utilizarse' para muelles, almace-nes, etc.
“El Gobierno Insular traspasa al Departamento de Marina unas 12 cuerdas de terreno en Puerta de Tierra y el Presidio, o edificio ■de penales situado frente al- mar inmediatamente debajo del Palacio. El terreno conocido por la ‘Puntilla/ donde está el actual Arsenal ya había sido concedido al Departamento de Marina por proclama oficial del Presidente, completando el Presidio esa parcela de terreno.
“El Attorney General da claros detalles del arreglo respecto a estas propiedades en su informe presentado este año al Gobernador.
“Puede verse fácilmente cuál es la propiedad adquirida por el Gobierno con sólo examinar el mapa que se acompaña al informe. ’ ’
Ni en el informe del Comisionado del Interior, ni en el del Fiscal General en el mismo volumen, página 55, como tampoco en los autos que han sido sometidos a la considera-ción de este tribunal, con excepción de lo que más adelante .se determina, hay nada que indique' que estuvieran en dis-puta los límites de la carretera insular, o de algún modo envueltos en el arreglo Lemly-Feuille, o en alguna forma re-lacionada con el objeto que se perseguía al nombrar a estos -comisionados.
En una proclama posterior del Presidente, “traspasando ni Pueblo de Puerto Rico ciertos terrenos y edificios reser-*420vados para fines de los Estados Unidos, ’ ’ entre otras parcelas se describía la siguiente:
“Al sur de la carretera en Puerta de Tierra. Parcela situada en la tercera zona del barrio de Puerta de Tierra, del Municipio de San Juan, colindando por el norte con la carretera No. 1 y al oeste con los terrenos propiedad de la antigua cárcel, abora fábrica de la American Tobacco Company, siendo sus eolindancias las siguientes: Partiendo de un punto situado en el ángulo noreste de esta parcela de terreno, que en el plano se señala con el No. 1, punto que está a una distancia de 302 metros del ángulo noroeste del edificio que fué cárcel anteriormente y en la línea que se extiende en la misma dirección del lado del frente de diebo edificio y que pasa a una distan-cia de un metro de la parte de más proyección del lado norte del edificio; de ahí y desde ese punto en dirección a esta línea, la margen del sur del mencionado camino S. 67° 44' 34.8" E. En la división sexagesimal o 124°.73, en la división centesimal, 405.65 pies o 123 metros y 63 centímetros, a.1 punto No. 2 * * *. ’ ’
Aunque el juez sentenciador no identifica el “plano ofi-cial,” al que bace referencia en su opinión, como que fija la colindancia del sur de la carretera o de la zona reservada para ella, evidentemente que tuvo presente el comprobante No. 1 del peticionario que según se describe en su faz es. “una parte de los terrenos pertenecientes al Pueblo de Puerto-Rico en Puerta de Tierra, San Juan, “de fecha mayo 31,1913, y que es una, sino la única, prueba documental que fué admi-tida sin objeción, sin duda por haber sido expresamente ofre-cida ‘ ‘ solamente para determinar el sitio donde está instalado-el paso a nivel y terrenos alrededor,” y que ahora se alega que constituye “prueba de reputación” en cuanto a las ver-daderas eolindancias de la carretera pública.
La declaración del Jefe de la División de Terrenos Pú-blicos con relación a este plano en parte es sustancialmente como sigue:
“No sé precisamente el año en que fué construida esa carretera,, pero hace más de 30 o 40 años; para demarcar estas líneas que yo digo zona de la carretera, los datos para determinar esos límites, cuando se fueron a determinar los terrenos para la reserva naval, se-mar-*421carón sobre el terreno esa faja de terreno de veinte metros de ancho como el límite de la. carretera; eso fné hecho por el entonces Jefe de la .’División Don Armando Morales, pero yo trabajé personalmente como empleado; se establecieron los puntos para determinar los lí-mites de la carretera, para demarcar los límites de los terrenos qne se iban a utilizar para la estación naval; eso fné cuando vino el Ca-pitán Landy de los Estados Unidos para separar los límites de la reserva navalj y se acordó entonces marcar esas parcelas A. B. y C. en éste y al otro lado de la cárcel; las dos entidades qne se enten-dieron en fijar estos límites de las reservas del Gobierno de los Es-tados Unidos fueron un representante del Departamento de Marina de los Estados Unidos y un representante del Gobierno de Puerto Rico; el objeto del acto realizado por las partes, por estos funcionarios, fué fijar los límites, demarcar las colindaneias de las parcelas de te-rreno, que se iban a reservar entonces, a favor del Departamento de Marina; ese fué el objeto de los planos que se levantaron entonces, que fué el año 1905. Para determinar la línea sobre lo que se llama zona de la carretera, no tomé como datos los monumentos estable-cidos por esta comisión que levantó los planos, las parcelas no se habían reservado aún, se iba a demarcar lo que se iba a reservar. Yo tomé como lado sur de la carretera la línea norte del terreno vendido por el ayuntamiento para la antigua cárcel; de modo que la prolon-gación de esa línea a ambos lados, constituía el lado sur de la carre-tera; después al lado norte, a partir de la piedra del ángulo sudeste de la reserva militar, se hizo el año 1903 paralelamente al lado sur de la otra línea. Cuando yo intenté fijar las colindaneias de las parcelas de terrenos que se iban a reservar a favor del Departamento de Marina de los Estados Unidos, para fijar los límites de la carretera hacia el sur, tomé como base el límite norte del terreno vendido por el Gobierno al Municipio de San Juan; en otras palabras, la propiedad que ahora es la fábrica de tabacos que antes era cárcel. La anchura del trozo de terreno que quedaba frente a la fábrica de tabacos, que fué vendido al municipio fué de un metro a partir del lado más sa-liente del edificio por su lado norte; de modo que para establecer la línea sur ‘de la. carretera en este sitio, se prolongó la línea que representa la colindancia norte de la propiedad vendida por el Go-bierno al Municipio de San Juan; éste fué el único dato qne yo tuve para fijar la colindancia sur de la carretera. Para fijar el límite norte de la carretera, los datos que tuve, partiendo de un monumento de piedra que está en el ángulo sudeste del terreno ocupado por la estación del telégrafo sin hilos, línea paralela al lado sur; ese monu-*422mentó establecido en ese sitio es uno de los ángulos del terreno re-servado del ramo de guerra, fijado por el gobierno militar liaeia el año 1903, y ese monumento se puso en ese sitio con objeto de marcar la colindancia o límite de la parcela reservada para el ramo militar; ño fué un punto fijado por las partes arbitrariamente, como límite de la carretera; antes no existía monumento en ese sitio. Los datos que tuvo el Gobierno en aquel entonces para fijar ese monumento en ese sitio, como vino un ingeniero que se encargó de ese trabajo, y él tomó informes en el Departamento del Interior sobre el límite de la carretera, supongo que ellos le darían ese dato. En el Departa-mento del Interior no hay ninguna constancia en cuanto al límite de la carretera en ese sitio. En el sitio en donde está el monumento, que se marca No. 7 en el plano, no hay constancia ninguna, sino sim-plemente el ancho de la carretera; este punto; este monumento fué fijado por el gobierno militar de acuerdo con el Gobierno Insular en el año 1903, como límite de la parcela reservada por el Departa-mento de la Guerra * * #.
“En resumen, para fijar los límites de la carretera que aparece marcada con el número 1 en el plano, o sea el primer plano presen-tado por el demandante, yo he tomado como base para el límite sur de la carretera, los límites que fijo que he dicho, en la época cuando se demarcaban los límites de la parcela que iban a reservarse para el Departamento de Marina, pero esto, desde luego, por orden de mi jefe; y prolongando esa línea fué que conseguí la línea que aparece como límite sur de la carretera; y para fijar el límite norte de la carretera tomé como punto de partida el monumento marcado con el número 7 en este plano, un monumento fijado de común acuerdo entre el Departamento de la Guerra de los Estados Unidos y el Go-bierno Insular, cuando se demarcaban los límites de la reserva naval; y partiendo de este punto tracé una línea paralela al otro límite que está marcado al lado sur; éstos son los únicos datos que yo tuve para fijar la zona de la carretera; no existe ningún otro dato en el De-partamento que yo conozca. La distancia entre estos dos límites paralelos, que yo digo en el plano los límites norte y sur de la zona de la carretera, tiene una anchura de 20 metros; en este plano no se encuentran marcadas las cunetas; la línea que representa la co-lindancia norte de la carretera, está al norte de la cuneta que existe en este punto; el ancho de la carretera afirmada, transitada en ese sitio, creo que son 6 o 7 metros. No hay otro espacio en ese sitio que pueda utilizarse, que esté en condiciones de utilizarse como carretera. Por ese punto antiguamente la misma línea del trolley *423venía al lado norte de la carretera, hay tina cuneta en el lado del sur de la carretera hoy día y esa cuneta está al norte de las vías del trolley de la demandada; la distancia que hay, más o menos, entre la vía de la demandada en el punto, diremos del cruce, y la cuneta; entre la vía más próxima y la cuneta, escasamente habrá un metro, no estoy seguro porque ese dato no lo tengo. La distancia entre el límite norte de la zona de la carretera y el raíl más al norte de la vía de la demandada es de 13 metros 8 centímetros. El resto de los 20 metros o sea 6 metros 92 centímetros está ocupado por la vía del trolley y un trozo después de 20 metros, 20 centímetros entre, la vía y el límite sur; y toda esta parte ocupada por la vía del trolley, o sea 6 metros' y pico está dentro de lo que se llama zona reservada para carretera. En el sitio por donde pasan las vías del trolley por ese cruce y hasta el puente de San Antonio, la vía está sobre un terraplén. Esta línea que yo tengo marcada como límite sur de la carretera, está aquí en el pie del terraplén en toda su distancia, sale de la zona de la curva. Este plano no fué levantado con el objeto de establecer la anchura de la carretera en la zona número 2, este plano se levantó con el ob-jeto de trazar los terrenos a un lado y otro de la carretera, dividién-dolos en solares y reservando la zona de la carretera * * ®.
“Esta parcela de terreno aparece en el mapa, marcada A, que dice ‘Reserva Naval,’ hoy ‘Pueblo dé Puerto Rico’ es una parcela que fué reservada por el Departamento Naval para usos navales y después fué pasada nuevamente al Pueblo de Puerto Rieo por pro-clama del Presidente de los Estados Unidos; con relación al paso a nivel está situado a once metros 88 centímetros del ángulo noroeste de la parcela; el paso a nivel ocupa parte de la parcela y parte de la zona de la carretera.
“La demandada pide la eliminación, • Sr. Juez, de la parte de la contestación que dice que el paso ocupa parte de la zona de la ca-rretera. Esta es una cuestión que tiene que resolverse por la corte. Puede ser la opinión del testigo.
“El testigo responde que segiin el mapa ocupa parte de la zona de la carretera y según el mapa esa parcela colinda al norte con la ca-rretera.
“Repreguntado el testigo Sr. Castro, por la parte demandada, repuso: Dije el otro día que la línea que en este plano marca el .lí-mite sur de la carretera, en ese sitio donde está el paso a nivel, está sobre el terreno justamente al pie del terreno sobre el cual están tendidas las vías de la compañía demandada,' más. o menos. Con; respecto a si sé o nó de que en este sitio la compañía demandada al *424hacer su doble yía tuvo que conseguir del Gobierno Federal, del De-partamento de Marina, una faja de terreno precisamente en ese sitio para ensanchar su terraplén, no estoy enterado, no sé nada de eso. Demandada. — ¿Usted no sabe, Sr. Castro, que en este sitio hacia el lado sur en la época en que se hizo la doble vía, fué ensanchado el terraplén hacia el sur, de modo que desde 1909 el paso del terraplén al lado sur ocupa más que antes ?
“El testigo responde: yo sé que se ensanchó el terraplén, pero no sé a qué lado. Este plano se hizo hace un par de meses, yo lo hice .después de haber tomado los datos sobre el terreno.
“La representación de la demandada al testigo: de modo que si es verdad que esta línea que Ud. ha marcado en el plano como la eolindaneia sur de la carretera en ese sitio del cruce, está más o, menos al pie del terraplén y si es verdad que el terraplén está ensanchado en ese sitio por concesión hecha por el Departamento de Marina, en-tonces ¿está incluida en la que Ud. tiene y marea como zona de la carretera, también la faja que fué concedida por el Departamento de Marina? Y el testigo dice: Sí, la faja fué concedida, pero el terra-plén está incluido. Yo dije el otro día, contestando a sus preguntas, que la anchura de la zona que yo tengo marcada como zona de la ca-rretera en el sitio donde está el cruce o paso que es objeto de este pleito, fué comprendido en el terraplén en donde está tendida la doble vía de la compañía demandada, y contesté que- la carretera que es transitada, con sus cunetas, ocupaba 13 metros setenta y ocho centímetros y que la parte ocupada en el terraplén y vías de la de-mandada era de seis metros noventa y dos centímetros, pero no era la parte por donde se transita, es el resto de la zona de la carretera a que me referí al decir esta cantidad de trece metros ocho centíme-tros que se cuentan desde el raíl norte de la vía hasta el lado norte de la zona de la carretera.
“ * # # esta zona de la carretera, en ese sitio donde está el paso a nivel, en este mismo trozo en que se encuentra el paso a nivel marcado en el plano, está incluido algún terreno de la carre-tera, pero no puedo decir cuánto terreno está incluido al norte de la cuneta, exactamente, porque no he medido.”
De la declaración prestada por Armando Morales, Maestro Mayor de Ingenieros Militares, también en el Cuerpo de Obras Públicas Civiles durante el régimen español, Arqui-tecto y Jefe de' la División de Terrenos Públicos por algunos *425años después de la ocupación americana, y testigo de la de-mandada, citamos lo siguiente:
“Anteriormente a esa Real Orden de- abril del 97, bubo unas leyes de zonas estrictas en San .Juan, y particularmente sobre esa tercera zona, que estaba entre la primera y segunda línea de fortificaciones. El reglamento militar daba 8 metros a la carretera y el Cuerpo de Ingenieros Militares, a que yo pertenecía, era el encargado de esa ■vigilancia; modificadas las leyes de zonas por la Real Orden de 27 de abril del 97, la comisión de ensanche nombrada, concibió el pro-pósito de ensanchar a 20 metros de amplitud, y en ese sentido empezó •sus trabajos la comisión, cuyos trabajos no tuvieron efecto legal, puesto que en eso vino la guerra, llegó el cambio de soberanía y desde luego, la comisión no terminó su cometido; pero había desde luego, <el criterio de dar a esa vía general en la carretera una amplitud de 20 metros, desde San Juan hasta todo Santuree, si fuera posible, na-turalmente, donde fuera menester dentro de ese criterio y cuando vino la dominación americana, se demarcó una parcela al municipio, y por solicitud de Real Orden durante el Gobierno Español, y se vendió al municipio y se concedió esa parcela, poniendo una longitud -de la carretera de 1 metro al norte de la fachada norte de ese edificio, mareando las líneas de fachadas, y conio ese criterio se ha seguido en la segunda zona también, de ahí que se ha marcado así. Este pro-yecto de la comisión de ensanchar la carretera desde San Juan a San-turce a 20 metros, nunca fue llevado a efecto. Durante el tiempo ■que yo era oficial de Obras Públicas y de los Ingenieros Militares y luego después del cambio de Soberanía se consideraba la anchura de la carretera en ese sitio siempre la misma amplitud, los 8 metros * * *
“Según mi entender, la carretera siempre ha tenido ocho metros de ancho y nada más; hago esa afirmación en virtud de que conozco ■oficialmente las primeras disposiciones de esa carretera número 1 que mareaban ocho metros y sobre eso se ha pensado varias veces. En los informes hechos por Obras Públicas, se ha tratado siempre' de que la falta de comunicaciones se debe a esa escasez de amplitud; eso lo conozco por informes oficiales. Yo intervine como Jefe de Te-rrenos Públicos del Departamento del Interior, en el deslinde que se hizo de los terrenos navales y en virtud de ese deslinde, fundado en «se deslinde, es que el Presidente de los Estados Unidos hizo su pro-clamación reservando terrenos públicos para usos navales. Si viera los planos.recordaría cuál es la parcela A de los terrenos reservados *426para usos navales donde se vierte la basura en Puerta de Tierra, # # #
‘ ‘ Continuó el testigo señor Morales diciendo: en ese predio no intervine directamente por una razón, porque al empezar a trazar en ese predio, precisamente los encargados del- Gobierno Federal mandaron a arrancar todas las estacas y el Gobernador Post y yo hemos ido personalmente al terreno, cuando trazamos las de aquí. Precisamente estando como encargado de la división no hemos llegado a este predio nunca, porque han variado las estacas los encargados,, porque decían que no estaban facultados para dividir terrenos, y después que cesé en la división no intervine directamente; cuando ese predio yo no era jefe entonces; eso ha sido posterior, yo no era jefe cuando se trazó ese predio. Yo di los informes sobre el proyecto que se tenía de dar una amplitud de veinte metros; yo di algún informe sí señor, en ese sentido, de llevar adelante el proyecto, informé, par-ticularmente pero es posible que informara oficialmente, no recuerdo ^ no he tenido para qué recordar, pero si informé sería apoyando el criterio que tenía de que se diera a esa vía la amplitud de veinte metros; el criterio del ensanche en esa extensión de San Juan a Martín Peña; que se diera a esa vía una amplitud de veinte metros j cuando di ese informe es porqué creí que la carretera no tenía los veinte metros, porque la carretera no tenía niás que ocho metros;, oficialmente no tenía más que ocho metros; yo no digo que di informe falso, como oficial público, porque de acuerdo con mis jefes entonces así se hizo. Nosotros éramos jefes de sección, éramos simples oficiales. ’ ’
'Presentádole al testigo en el examen de repreguntas la certificación de fecha veinte y siete de noviembre de 1902, supra., manifestó lo siguiente:
“Este informe que se me enseña es un informe hecho por mí, cuando era Superintendente de Terrenos Públicos en la Isla de Puerto Rico. El deslinde que hice en una parcela de terreno que existe en la zona del barrio de Puerta de Tierra de esta capital. Este es un terreno que pertenece al Municipio de San Juan, el solar donde está la fábrica de tabacos, antes cárcel, ahí digo; ‘está situada esta par-cela en la tercera zona del barrio de Puerta de Tierra de esta ciudad, adyacente a la margen sur de la carretera número 1 y en el tramo com-prendido entre la primera y segunda líneas defensivas de esta plaza.’ En la parte a que se refiere el Sr. Letrado, me ratifico en lo que antes dije. Dice, ‘está situada esta parcela en la tercera zona del barrio-*427de Puerta de Tierra adyacente a la margen sur de la carretera No. 1/ Quiero decir 'que la zona de terreno es adyacente a la carretera No. 1; me refiero a la parcela vendida por el ayuntamiento de San Juan y donde se instaló primitivamente el Hospital Civil y después fué cárcel y hoy Colectiva. Al deslindar esa parcela se dijo: ‘en la zona de terreno adyacente a la margen sur de la carretera No. 1.’ Vuelvo a ratificarme; luego no es la carretera No. 1. Es una zona sur ad-yacente a la carretera No. 1, a esa me referí y me sigo refiriendo. La colindancia esa no toca a la carretera, no dice eso. Está perfecto ese deslinde, porque se refiere a puntos determinados en el terreno. El eje de la carretera hoy está indeterminado. * * *
“Precisamente la carretera No. 1, antiguamente para fijar las carreteras, se empezaba por determinar el eje y después el firme. El firme en esa carretera hoy precisamente está algo indeterminado, puesto que no tiene cunetas, sino que termina el firme tal como están las calles hoy. Esa carretera no tiene línea exacta determinada, está aproximadamente determinada, y el único punto fijo en ella exacto, es el que se utilizó para el deslinde, que son puntos invariables de manpostería y es a que se refiere el deslinde. Está con toda exactitud ese deslinde, es un deslinde fijado con todas las generali-dades y la carretera es algo indeterminada, pues que no tiene cunetas. Las cunetas hoy la forman el extremo afirmado del terraplén, como están las calles de San Juan. Precisamente es .algo indeterminada y los puntos antiguamente fijados allí son unos puntos invariables de manipostería y ese deslinde se refiere a eso; las carreteras que están en terraplén, no tienen una zona más afuera del pie del terra-plén, en la Isla de Puerto Pico no se encuentra disposición oficial alguna, ni existe sobre eso.
“Interrogado el testigo Señor Morales nuevamente por la parte demandada, dijo: Este informe sobre la venta de edificios por el Gobierno Insular, fué al Municipio de San Juan, se trataba de la venta de la propiedad insular al Municipio de San Juan, de modo que el Gobierno Insular podía fijar los lindes, siendo dueño del te-rreno, fijar los lindes que creía conveniente; yo dije que una de las ideas al fijar estos lindes y traspasar la propiedad al Municipio de San Juan, fijando el límite norte de la propiedad a una distancia de un metro de la fachada, fué dejar una amplitud suficiente para la carretera, si se llevase a cabo algún tiempo el ensanche. En este contrato entre el municipio y el Gobierno no intervino nadie más, sino El Pueblo de Puerto Rico o el Gobierno Insular y el Municipio de San Juan, estas dos entidades solamente. Precisamente una de las *428ideas fué no perjudicar el del tranvía urbano tal como estaba esta-blecido por la Real Orden y por eso fué que no se dieron terrenos al norte de esta línea.”
Requerido el testigo para que dé alguna explicación del Exhibit 8 del peticionario, que es un plano donde aparece la firma del testigo, y que de su faz aparece que es sobre las “Reservas Navales en la ciudad de San Juan,” como fué propuesto por la comisión conjunta compuesta del Capitán retirado de la Marina de los Estados Unidos, Sr. Sam. C. Lemly, en representación del Departamento de Marina de los Estados Unidos, y Frank Feuille, Fiscal G-eneral de Puerto Rico, por El Pueblo de Puerto Rico, el testigo continúa diciendo :
“El mismo plano, como he dicho, no dice que la carretera tenga 20 metros de ancho. Este fué un proyecto en que se trataba más de un convenio hecho para llevar el terreno ocupado por el Gobierno Federal y el Gobierno Insular; para señalar ciertas parcelas del Gobierno Federal, e indudablemente se trata de determinar el te-rreno y entregarlo al Gobierno Federal y el del Gobierno Insular. Y no quiere decir que la carretera tenga 20 metros, puesto que ahí está la vía, y la vía no está en la carretera. En segundo lugar, la descripción en inglés dice ‘el lado sur de la carretera; sí hubiera sido con la carretera lo natural es decir ‘colinda con la carretera en el lado sur.’ Eso es lo que dice, a mi entender. En español se dijo eso, .que el terreno al lado sur de la carretera. De modo que tanto la certificación como el plano dice claramente que ‘no es con la ca-rretera’ ”.
La Ley “fijando la anchura de los caminos insulares y municipales,” aprobada en marzo 14, 1907, prescribe lo si-guiente: (bastardilla nuestra.)
“Sección 1.- — Las carreteras insulares de nueva construcción ten-drán como límite un ancho no menor de nueve metros sesenta cen-tímetros (9.60m) en el plano de la rasante, jnás el ancho adicional necesario para los taludes de las trincheras y terraplenes aumentado en cada lado de la carretera por una faja o tira de terreno de un (1) metro de ancho, a partir del borde exterior de los taludes.
“Sección 3. — El Comisionado del Interior fijará el límite de los *429caminos insulares ya construidos tomando como base las anchuras mínimas prescritas en la presente; Dispoméndose, sin embargo, que en caso de- duda o de inconformidad por parte de los propietarios con-tiguos, se obtendrá el testimonio de testigos con referencia a los’lí-mites que les hubieren sido siempre conocidos, trayendo también a la vista los planos de los respectivos proyectos, si existieren, y to-mando en cuenta cualesquiera señales existentes en otra, sección del mismo camino, demostrando su anchura, sin dejar lugar a duda, y deslindando las propiedades contiguas. ’ ’
Las secciones 1 y 4 de la Ley “para autorizar al Comisio-nado del Interior el estudio y construcción de un trozo de carretera que partiendo del Puente de San Antonio, termine en el de Martín Peña, paralelamente a la carretera central y por su lado sur,” aprobada en marzo 11, 1909, pocas se-manas antes de la concesión de la franquicia en cuyas dis-posiciones se basa esta acción, disponen lo siguiente:
“Sección Ia. — Por la presente se ordena al Comisionado del Interior para que disponga se proceda al estudio y construcción de un trozo de carretera que partiendo del Puente de San Antonio, en la carretera central, dentro del Municipio de San Juan, en una línea paralela a la dicha central y por su lado sur, ocupando con tal fin una faja de terreno cuya anchura no sea menor de 20 metros y a una distancia de aquella carretera de ciento cincuenta metros aproxima-damente, en cuanto sea posible. ’ ’
“Sección 4a. — Terminada que fuere dicha carretera el Comisionado del Interior la conservará, a cuyo fin tendrá dicho funcionario todas -las facultades de que actualmente está revestido por lo que respecta a la conservación de la carretera principal; pero en otros particulares el Municipio de San Juan tendrá respecto a dicha nueva carretera la jurisdicción que hoy ejerce sobre la carretera principal existente.”
La sección Ia. de esa franquicia contiene entre otros pá-rrafos, más o menos importantes, los siguientes:
“Quinta; Para una doble vía que parte de dicho punto frente a la referida estación de telégrafos sin hilos en dirección este y surdeste sobre el derecho de paso del concesionario y de dicha Compañía de Ferrocarriles de San Juan y Río Piedras que por la presente queda ensanchada a diez (10) metros para que pueda colocarse dicha doble vía, al punto en que dicho derecho de paso intersecta la calle inme-*430diatamente al este del Club Unión y en lo que abora es la parada 10 de dicho tranvía; junto con el cambiavía, desvíos y apartaderos .ya construidos por toda dicha ruta; Disponiéndose, que sólo puede usarse una sola vía para cruzar el puente sobre el ‘Caño de San Antonio ’. ”
“Octava. Para una sola'vía de donde termina la doble vía del concesionario en dicha parada 10 hacia el sur por la calle que em-pieza en la parada 10 hasta su intersección con la nueva calle que va ahora a construirse unos ciento cincuenta metros al sur de la ■carretera central, y de ahí, en una dirección hacia el este, sureste y sur, según sea el caso, a lo largo de dicha nueva calle o camino que luego va a construirse por la Isla de Puerto Rico y el Municipio de •San Juan, uno o ambos, en una línea que generalmente -corre en dirección paralela a dicha carretera central hasta el “Oaño de Martín Peña,” junto con tales cambiavías, desvíos y apartaderos sobre dicha ñuta como luego puedan verse en el plano de esta rut$. que ha de ser presentado y aprobado por el Consejo Ejecutivo de.Puerto Rico.
“Novena: Para una sola vía desde la intersección de una extensión -en la calle de Egozcue, conocida a veces por calle del Parque, en dicho barrio de Santurce, con el nuevo camino que ha de abrirse paralelo a dicho camino principal, de ahí en una dirección generalmente norte y nordeste a lo largo de dicha calle- de Egozcue a través de dicha carretera central; y- de ahí a lo largo del derecho de paso que ac-tualmente tiene el concesionario, hasta dicho Parque de Borinquen, junto con los cambiavías, desviaderos y apartaderos ya colocados por dicha ruta. Se concede por la presente al concesionario la op-ción de poner doble vía a toda o a cualquier porción de dicho camino, o ramal, desde la intersección de dicha calle de Egozcue con la carre-tera central al Parque Borinquen y de construir allí los terminales -convenientes y que sean necesarios para el manejo de sus carros.
“Décima: Para una sola vía desde donde está actualmente el edi-ficio de las máquinas del concesionario a lo largo de su servidumbre de paso ■ privado en una dirección generalmente suroeste hacia la ■carretera central; de ahí a través de dicha carretera central hasta su actual vía paralela a la dicha carretera central, y de ahí en una dirección generalmente hacia el sur, bien por la calle de Cerra o una de las dos calles inmediatamente al este de la misma, según pueda determinar el Consejo Ejecutivo hasta la vía descrita en el párrafo ■ocho de esta franquicia.”
Y las secciones 5 a la 8 inclusives son como signen:
*431. “Sección 5. — El concesionario dentro de tres meses a partir de la fecha de sn aceptación de esta franquicia empezará la construcción •de esa parte de las líneas adicionales del tren autorizadas por los párrafos segundo, tercero, quinto y séptimo de la sección Ia., y ter-minará y tendrá en funcionamiento aquellas partes de las líneas adi-cionales autorizadas por dichos párrafos dentro de quince meses a contar de la fecha de la aceptación de esta ordenanza.
“Y dicho concesionario empezará la construcción de aquella por-ción de las líneas adicionales del tren autorizadas en los párrafos octavo, noveno y décimo de la sección Ia., de esta ordenanza, que se encuentra entre la parada 10 y el puente de Martín Peña, dentro de tres meses a partir de la fecha en que le notifiqué el Comisionado del Interior que la nueva carretera por la que se autoriza la cons-trucción de dicha línea adicional del tren está abierta y en condiciones de permitir a dicho concesionario que penetre en ella y comience la construcción de dichas líneas adicionales y terminará las mismas -dentro de quince meses a contar de la fecha de dicha notificación por el Comisionado del Interior. En tanto pueda hacerse el trabajo de construir dicha línea adicional por dicha nueva carretera se lle-vará a cabo al mismo tiempo que se empiece a trabajar en la obra de abrir la carretera para comodidad de los viandantes y de' los ve-hículos corrientes. Dicho concesionario por la presente Se compro-mete a pagar- veinte mil (20,000) dólares para el costo de dicho nuevo camino. El pago de dicha suma por el concesionario se hará a las autoridades, y en la forma y manera y tiempo que más adelante puede fijar el Consejo Ejecutivo.
“Sección 6. — El derecho de paso que ha de ser designado a dicho concesionario por dicho nuevo camino que lia de abrirse para el tráfico será de cuatro metros de ancho y siempre que sea posible pa-sará por el lado de dicho nuevo camino entre la cuneta y la acera.
“Sección 7. — Una mensura exacta de las rutas adicionales de dicho tren que por la presente se autorizan será sometida por el concesio-nario, por conducto del Comisionado del Interior, para la aprobación del Consejo Ejecutivo, como más adelante se prescribe aquí todos los planos de los cimientos del camino, vía, desviaderos, puentecillós, puentes y terraplenes para los mismos y de la construcción general de dicha vía adicional serán presentados al Comisionado del Interior y aprobados por él antes de procederse al trabajo de su construcción.
“Sección 8. — El- derecho de paso para dichas líneas del tren y trolley por alto y construcción de alimentación que pueda ser incidental a las mismas en unión de las líneas que transmiten la corriente *432a los ramales desde las plantas eléctricas a las líneas principales y secundarias se autoriza por la presente por y sobre todos los terrenos públicos insulares, y por el terreno, calles, y caminos de dichas muni-cipalidades bajo la supervisión del Comisionado del Interior o de aquellas autoridades que tengan poder sobre los mismos; Disponién-dose, que en tanto se trata de las líneas de vía ya construida y en fun-cionamiento el derecho de paso de ellas y de los trolleys por alto y construcción de alimentación relativo a los mismos y de las líneas que trasmiten corriente a los ramales desde las plantas a las líneas prin-cipales y secundarias quedarán como están ahora.”
Si por virtud de las mensuras y de la llamada “ reserva,r sobre las cuales funda su caso el Gobierno y sin más acción o indicación de alguna intención más concreta de dedicar la faja de terreno así reservada para fines de la carretera las secciones 10 y 11 tuvieron por objeto tener aplicación inme-diatamente a la porción de doble vía y derecho de paso des-critos en el párrafo 5o. de la sección Ia., resulta raro que al ratificar y ensanchar el viejo derecho de paso de la apelante para poder colocar la doble vía autorizada en ese párrafo al fijarse el término dentro del cual debe hacerse el trabajo (párrafo 1 de la sección 5), y en curioso contraste con los párrafos 8 y 9 de la sección 1, párrafo 2 de la sección 5 y los preceptos terminantes de las demás secciones citadas- no aparece la más remota indicación de que hubiera la idea de ensanchar la carretera insular o de incluir las vías y derecho de paso de la apelante dentro de lo que ahora se alega como zona reservada para ella.
“Desde la decisión en el caso de Dartmouth College ha quedado establecida la doctrina que una concesión de derechos en propiedad pública que ha sido aceptada por el beneficiario, equivale a un con-trato por el que se adquiere el derecho a estar protegido contra cual-quier perjuicio por la acción del Estado o por las municipalidades que actúan por la autoridad del Estado. En relación con este prin-cipio y que ha de ser considerado cuando se interpreta una supuesta concesión de esta naturaleza, existe igualmente la bien conocida regla que requiere que dichas concesiones se hagan en términos claros para conferir derechos privados con respecto a propiedad pública y evitar el sucesivo dominio de tales privilegios en interés del público. ’ Pero-*433aunque es cierto que tales concesiones no serán sostenidas como válidas cuando las palabras son dudosas y que la ambigüedad las vicia de nulidad, sin embargo esta regla está limitada por otra: que tal con-cesión y el estatuto que la autoriza deben recibir una interpretación razonable y no deberán ser interpretados de modo que anulen la inten-ción de la legislatura; y que la ambigüedad debe ser tal que no de-saparezca por las reglas de interpretación establecidas. También es una bien conocida regla d'e interpretación, que en tanto sea claro el lenguaje del estatuto u ordenanza o esté libre de ambigüedades no que-da sujeto a interpretación, sino que debe ser aceptado y becbo cumplir-corno está redactado. Hablando en términos generales la interpreta-ción práctica de un contrato por las partes al mismo por cualquier pe-ríodo de tiempo considerable antes de que llegue a ser materia ‘de controversia se considera de gran influencia sino predominante.” 12 E. C. L. .195, pár: 21, sección 195.
Interpretando las palabras “dentro del espacio reservado para ello” a la luz de estos principios, del contexto y de todos los lieclios y circunstancias referidos anteriormente nos vemos obligados a resolver que el texto citado no se re-fiere a una zona como la comprendida en este caso, — que se fija en el sitio del cruce únicamente por líneas arbitraria-mente trazadas de acuerdo con la teoría del Comisionado del Interior y sus subalternos, o de los comisionados designados para fines enteramente ajenos a la cuestión de fijar, dedicar, abrir o determinar los límites de cualquier camino público, respecto a la conveniencia de luego ensanchar la carretera, no estando autorizadas las mensuras que así fueron hechas por ningmna ley que directamente se refiera a la carretera pública de que se ha hablado, o a los caminos públicos en general, — y que se indica en otro punto por -la segregación y venta de una parcela de terreno y por la fijación de sus colindancias de acuerdo con la misma teoría o con un plan semejante en proyecto digno de elogio pero necesariamente factible en un futuro más o menos lejano.
. Si algo quiere decir la sección 11, que no sea la regla-mentación de la vía que descansa sobre el camino mismo o zona actualmente en uso como parte del mismo, y si el tercer *434párrafo' de la sección 11 puede considerarse como que su ob-jetó' es algo más que un remedio para el cumplimiento de la. obligación que se fija al concesionario en el párrafo anterior, creemos, sin embargo, que las alteraciones o repa-raciones exigidas deben tener cierta relación, si no con -el libre, tránsito, por lo menos con “el debido drenaje y man-tenimiento de dicho camino o vía pública.”
' Decir que sin hacer referencia o relación a los intereses 'b conveniencia de la apelante, o a la seguridad y comodidad del público que transporta dicha compañía, el Comisionado «del Interior por virtud de la facultad que le ha sido confe-rida por la franquicia puede obligar a la apelante a cons-truir y mantener en dicho punto o puntos según él lo disponga un cruce o un número de cruces que en nada tienen que ver con el tráfico, drenaje o mantenimiento de la carretera insular, quizás no es tan razonable como afirmar que él puede' obligar a la apelante a “alterar” el declive de su camino' para ajustarlo al de la carretera y pavimentar o afirmar el espacio que hay entre los raíles de cada una de sus dobles vías y en una distancia de pie a pie y medio en cada lado de la misma por toda la zona reservada por él para fines de carretera, a pesar del hecho de que ninguna otra porción de. dicha zona ni se utiliza ahora ni pueda utilizarse para viajar o que en cualquier fecha no lejana pueda ser abierta al tráfico. De modo pues, que conectando simplemente los dos extremos del cimiento del camino nuevamente hecho, con la carretera propiamente dicha, podría proveer teniendo que hacer una pequeña alcantarilla o dos, prácticamente un doble camino desde la línea de segunda defensa al puente de San Antonio, y el plan por fantástico y sujeto a crítica, que esté tendría el mérito de tener cierta relación con el objeto de la llamada reserva.
Pero no creemos que ni dicha posibilidad ni cruces de la clase' de que aquí se trata de establecer fué alguna vez tenida en- cuenta por ninguna de las partes en la franquicia de 1909, o por cualquier interpretación buena y razonable de dicho *435documento puede sostenerse que está incluido entre las/‘al-teraciones o reparaciones” a que se hace referencia..
Sin embargo, en el alegato presentado por el abogado, del apelado el argumento se basa no tanto en los preceptos ter: minantes de la franquicia que sola y exclusivamente fueron alegados en la corte inferior, como en el derecho de entrada y salida que cualquier dueño de propiedad privada que esté igualmente situada pudiera ejercitar y de ofrecérsele resis-tencia hacerlo cumplir. Sin considerar los méritos de esta alegación será bastante con decir que la sentencia apelada en tanto pueda considerarse que está basada en el funda-mento indicado, es nula y la cuestión así planteada no puede prosperar en esta apelación.
“Una sentencia es la última palabra de la ley en una controversia judicial. Puede, por. tanto, definirse como la consideración y re-solución final de una corte dé jurisdicción competente sobre las cuestiones que le han sido sometidas, en una acción o procedimiento. Una definición más precisa es que una sentencia es la conclusión de la ley sobre las cuestiones contenidas en los autos, o la aplicación de la ley a las alegaciones y a los hechos declarados probados por la corte o admitidos por las partes, o que se considera que existen a falta de esto, en el curso de los procedimientos judiciales. Debe notarse que únicamente es una sentencia la pronunciada entre las partes en una acción sobre las cuestiones sometidas a la corte para su deci-sión.” 15 E. C. L. 569, párrafo 2.
Si el demandado comparece y contesta, la córte puede concederle al demandante “lo que, siendo compatible con lo alegado en la demanda, estuviere comprendido en el asunto objeto del litigio.” Código de Enjuiciamiento Civil, artículo 191.
“Para dar a una sentencia el mérito y finalidad de una adjudi-cación entre las partes, debe ser congruente no solamente con las pruebas, sino con las cuestiones presentadas en las alegaciones, por-que las alegaciones constituyen la principal base de las sentencias y decretos. Una sentencia será nula si se aparta de las alegaciones, y basa en un caso que en dichas alegaciones no'ha sido alegado, puesto que si se permitiera subsistir sería enteramente arbitraria o injusta, *436y resolvería una cuestión sobre la cual no fueron oídas las partes.’1 15 R. C. L. 604, párrafo 43.
“Está bien establecido que la teoría por virtud de la cual fué juzgado el caso en la corte inferior debe sostenerse estrictamente en la apelación.” 2 R. C. L. 79, párrafo 55, Idem, 183, pár. 156.
“Uno de los resultados más prácticos de la regla de que las cuestiones que no ban sido promovidas en la corte inferior no pueden ser levantadas en la corte de apelación es que una parte no puede, al ser elevado un caso para su revisión a la corte de apelación, asumir una posición incompatible con la asumida por ella en la corte sen-tenciadora, y que las partes están limitadas a la teoría por la cual el caso fué juzgado o defendido en la corte inferior. Así pues, cuando ambas partes actúan sobre una determinada teoría de la causa de acción no se les permitirá desviarse de la misma al ser elevado el caso para su revisión. Y lo mismo sucede cuando las partes pro-ceden por virtud de una teoría particular de defensa o de oposición a la misma.” 3 C. J. 718, pár. 618, Idem, 669 et seq. y 727 et seq.
Yéanse además los casos de Figueroa v. Figueroa, 23 D. P. R. 438, El Pueblo v. Fajardo, 23 D. P. R. 885 y Belaval v. Todd, 24, D. P. R. 820.
La contestación de la demandada negaba qué el cruce era necesario como medio de acceso a los terrenos del peticionario que están situados al sur de la vía, y en el juicio y al tratarse de defenderse contra la posibilidad de tal derecho por virtud de ciertas alegaciones contenidas en la petición, ocurrió el si-guiente incidente:
“Sírvase decir a la corte si el paso establecido en ese sitio tiende a obstruir o entorpecer el tráfico sobre la vía de la compañía de-mandada., en ese sitio, y si ofrece condiciones de peligro. La parte demandante se opone; eso no es pertinente al issue en este caso; eso no es defensa. Solamente se discute si la vía en ese sitio está en terrenos públicos, en la zona de la carretera. Si está en la zona de la carretera, según la franquicia de esta demandada, la deman-dada tiene la necesidad' de mantener el paso que está establecido abí, y si causa obstáculo el paso o nó, no afecta en nada a la cuestión. La parte demandada alega que si ésta hubiera sido la única cuestión planteada por la demanda, y si se hubiese planteado claramente, no tendría necesidad de ofrecer esta prueba; pero como verá S. S., la demanda está redactada en tal forma, que es difícil decir cuál es el verdadero • fundamento de esta acción. En primer lugar, se alega *437que la parte demandante tiene derecho a establecer un paso por ese sitio^ porque forma parte de la carretera, de la zona reservada para la carretera y en virtud de las provisiones de su franquicia; y más tarde en la demanda apartándose por completo de esta contención, se alegan otros hechos que bajo este punto de vista no serían perti-nentes, es decir, se alega que este es el único medio de acceso a la parcela de terreno que pertenece al Pueblo de Puerto Kico; y su-pongo que el objeto de esta alegación será establecer un derecho de paso a la parcela, que está separada de la carretera por otro trozo; y la parte demandante también ha ofrecido prueba sobre este punto para demostrar que éste .es el tínico medio factible para entrar en la parcela de terreno perteneciente al demandante. Siguiendo esta idea, sin admitir que es una prueba pertinente, que es úna prueba, que debe tomarse en consideración en este caso, tenemos derecho a demostrar que este paso no ha sido establecido en un punto conve-niente para la compañía demandada, porque según las provisiones del Código Civil, como sabe bien S. S., el punto en que debe establecerse una servidumbre de paso sobre una propiedad por el dueño del predio dominante, tiene que establecerse en un punto conveniente para el dueño del predio sirviente. Yo no sé si puede tener alguna impor-tancia este punto, pero como la demandante ha alegado esta cuestión, me parece que tenemos derecho a demostrar que no es un punto con-veniente, y que es un punto que ofrece peligro al funcionamiento de la demandada. Además, hemos alegado en la contestación, señor Juez, que el cruce en el’punto establecido ofrece peligro al funcio-namiento de la línea de la demandada, y constituye una infracción a la franquicia otorgada a la compañía demandada.
“El Hon. Juez dice: ¿En qué hecho de la demanda está alegado eso ? El demandado contesta: en la contestación.
“El Hon. Juez pregunta ¿en qué hecho de la contestación? Y el demandado repuso: en el hecho séptimo de la 'contestación. Alega la demandada que dicha ocupación violenta por parte del demandante en las vías de la demandada, se verificó sin autorización legal para ello, y que-el establecimiento y mantenimiento del paso a nivel en el sitio de referencia estorba el servicio de la compañía demandada y constituye un peligro para el funcionamiento de los carros eléctricos de ésta. Bajo el punto de vista de la conveniencia o inconveniencia relativa, como es una cuestión que tendrá que tomar en considera-ción la corte, también es pertinente la prueba que ofrecemos. La parte demandante dice: Hon. Jue®: en este pleito no se trata de una servidumbre de paso por necesidad; nuestra demanda se funda *438en uña ó dos cláusulas de la franquicia de la compañía demandada que' provee que cuando la vía pase por tórrenos públicos, 'tiene la compañía' demandada que mantener a sus expensas los pasos que necesite El Pueblo de Puerto Rico, y para justificar que tenemos el derecho a ese paso, tenemos que probar que la vía está situada en terrenos públicos, en terrenos reservados para la zona de la carretera: Para obtener un injunction, tenemos que alegar graves perjuicios, daños irreparables, y ese es el objeto, el único objeto que tiene la •alegación a que se refiere la parte contraria. Creo que es muy claro. Dice al final de la demanda: ‘Que el peticionario, por medio de su Departamento de Sanidad, sufrirá grandes perjuicios y pérdidas irre-parables, si no se permite que subsista dicho paso donde y como an-teriormente estaba. ’ ¿ En qué consiste este daño ? Se sigue: ‘ Que cualquier otro' medio de acceso o entrada y salida a dicho vertedero de basura, es impracticable y difícil, y le causaría grandes incon-venientes y gastos a dicho Departamento de Sanidad.’ Eso no cambia esa demanda de injunction en una demanda de servidumbre de paso por necesidad. Y respecto a la contestación, la primera parte del hecho que ha leído la parte contraria, es inmaterial; por eso no tiene derecho a ofrecer prueba en apoyo de eso. Con respecto a lá franquicia, es natural que si no podemos probar que el paso está situado en terrenos públicos, naturalmente hemos violado la fran-quicia y no tenemos derecho a tener ese paso a nivel. El Hon. Juez arguye; ¿pero, cómo podría la'corte impedir que la parte demandada probara,■una de las alegaciones de su contestación, que ha sido con-signada por la parte demandante? Yo creo que bajo la teoría de que éste es un hecho alegado en la contestación, se puede solamente admitir la pregunta para demostrar lo que en' la contestación a la demanda se alega por la compañía demandada, de que el paso a nivel en el sitio de referencia estorba al servicio de la compañía y! estorba y obstaculiza el funcionamiento de los carros eléctricos. La parte demandada repone; pero el punto en cuestión a probar, es que el paso a nivel ese causaría grandes o irreparables daños a la' compañía de-mandada. La corte admite la pregunta bajo esa teoría, que constituye un peligro para el funcionamiento de los carros eléctricos. * *
“El demandante consigna una excepción a la resolución de la corte, admitiendo aquella pregunta sobre la clase de daños que sufre el tráfico de los carros eléctricos. . Tomo excepción a todas las pre-guntas en ese sentido.” ...
Lo mismo sucedió durante el e.xamen del siguiente testigo:
*439.“Demandado. ¿Por qué fué que la compañía quitó los tablones y levantó el cruce en ese sitio 1 El demandado responde, porque en primer lugar un cruce público en ese sitio sería peligroso •’* :* * El demandante se opone respecto al peLigro, por. los mismos fundí'1 mentos. que antes. El Hon: Juez dice, que si la pregunta fué; cuál fué el motivo de levantarse el cruce, el demandado responde, .porque fué levantado el cruce por la compañía, entonces la representación del demandante manifiesta, que si se limita a decir que era peligroso, no me opongo, pero si dice en qué consistía el peligro, tenemos que oponernos. El demandado manifiesta que el testigo no ha terminado su contestación y es la misma cuestión suscitada esta mañana; la misma oposición. El demandante pregunta si se trata de justificar con el testigo que es un paso- peligroso, y el demandado responde que no fué el objeto de la pregunta, pero vamos a preguntar sobre ese punto.
'' Continuó el testigo respondiendo: cuando se estableció dupimos que el cruce había sido puesto en ese sitio para los fines de la Junta de la Feria Insular, como un cruce de emergencia y como la Junta de Ja Feria Insular estaba haciendo grandes esfuerzos para poner en condiciones los terrenos de la Feria Insular para poder abrir la feria el día del Natalicio de Washington, y como en esas 'condiciones solamente estaría pocos días, y como nosotros estábamos haciendo lo posible para ayudar a los Directores de la Feria-Insular, no hicimos nada. El permiso para un cruce permanente no hubiese sido conce-dido si hubiese sido pedido, porque es un sitio sumamente peligroso.
“El demandado dice al testigo, pero la pregunta es, ¿por qué fúé que se levantó el paso?. El demandante pide que se elimina la. con-testación, porque no es responsiva a la pregunta; el demandado ma-nifiesta que cree que todo eso es una explicación’ preliminar dé por qué fué levantado ese cruce; el Hon. Juez ordena ál taquígrafo qúe lea la pregunta y la contestación que es leída. El 'demandado' ma-nifiesta que el testigo está explicando por qué fué dejado el cruce:'en ese sitio por tanto tiempo antes de levantarlo, por qué no fué quitado inmediatamente, y yo supongo que ahora va a explicar por qué fqé levantado, que la parte demandante esta mañana preguntó .al o.tro testigo señor Sewell por qué fué que ese cruce se había dejado tanto tiempo antes de quitarlo. El testigo manifiesta ahora que.' no^’Üá terminado la contestación y el juez le dice que puede continuár'. " '
“La parte demandante manifiesta que está conforme y se admite que se levantó porque se consideró peligroso, pero si va 'a explícai^éñ •qUé: consiste.el peligro, tenemos que■ oponernos.. . Entonces.!la. 'íépre-*440sentación >de la demandada manifiesta que el testigo aliora dice que va a seguir explicando por qué es peligroso. El demandante dice que formula una nueva pregunta para oponerse y tomar excepción. La corte ordena se haga una nueva pregunta.
“El testigo contestó, llegó a mi conocimiento que el paso no tenía el carácter de-temporero algunos días después, cuando noté que los carros de la Sanidad estaban utilizando el cruce.
“Demandada. Ahora sírvase decirnos por qué era peligroso ese cruce.
Demandante. Ahora nos oponemos por las mismas razones; se trata de introducir evidencia tendente a probar -que era un sitio pe-ligroso y eso no está en issue.
“El Juez manifiesta que va a admitir la pregunta bajo la misma teoría de esta mañana, porque es una alegación de la contestación.
“Demandante. Tomo excepción.
“El demandado manifiesta que no ha preguntado al testigo sobre su experiencia sobre carros eléctricos y tranvías, pero supone que lá--objeción no se basa en eso; el Hon. Juez manifiesta que se basa en que no es defensa. * #
T luego:
“La representación de la demandada pregunta al testigo, ¿qué efectos produce en el servicio de los carros eléctricos el paso o cruce en ese sitio? • El demandante consigna la misma oposición, por ser inmaterial. La corte admite la pregunta, y la parte demandante toma la misma excepción.”
Aunque la demandada pudo de este' modo, a pesar de la constante e insistente oposición del peticionario, presentar alguna prueba respecto a la naturaleza peligrosa del cruce para contrarrestar el gran inconveniente e irreparable per-juicio que se alegó en la petición, por lo menos basta la fecha en que se hizo la “inspección ocular” si no hasta el momento de dictarse sentencia, el juicio no procedió en absoluto o en ningún estado del mismo basado en la teoría de una servi-dumbre real por el hecho de tener el dominio y el derecho de entrada y salida. Que el peticionario en la corte inferior negó insistentemente y de la manera más enfática semejante teoría resulta más que evidente.
Be ahí se deduce que la compañía demandada jamás ha sido *441oída en la corte en cuanto a ese aspecto de la cuestión y la alegación del peticionario hecha por primera vez en esta corte, basada en el principio que inspira a los artículos 571 y si-guientes del Código Civil que han sido citados por analogía en el alegato del apelado se hace demasiado tarde. Esos ar-tículos disponen en parte lo siguiente:
“Art. 571. — El propietario de úna finca o heredad .enclavada entre otras ajenas y sin salida a camino público, tiene derecho a exigir paso por las heredades vecinas, previa la correspondiente indemnización.
“Art. 572. — La servidumbre de paso debe darse por el punto menos perjudicial al predio sirviente, y en cuanto fuere conciliable con esta regla, por donde sea menor la distancia del predio dominante al camino público. ’ ’
Y como acabamos de demostrar, el esfuerzo hecho por la apelante por anticiparse y defenderse contra semejante teo-ría del caso fué rechazado vigorosamente y con buen éxito por el demandante en la corte inferior.
Según el criterio que hemos formado del caso se hace in-necesario considerar la alegación del apelante de que:
“1. Los hechos alegados en la demanda o solicitud no establecen causa para librar auto de injunction y la corte incurrió en error al expedir el auto fundado en tales hechos.
*= « # * « * *
“3. La corte incurrió en error al no declarar que el demandante está impedido {estopped) para sostener en contra a esta demandada que el referido sitio de paso está dentro de una zona reservada para carretera.
“4. La corte incurrió en error al admitir como prueba los docu-mentos exhibits 1, 2, 6 y 7, del demandante.
“5. La corte incurrió en error al permitir que se le preguntara al testigo Larrínaga sobre significación de una memoria contra la oposición de la demandada.
“6. La corte incurrió en error al permitir las preguntas del de-mandante sobre reputación.”
La sentencia apelada,debe ser revocada.
Revocada la sentencia apelada y amdado el auto de injunction permanente expedido.
*442Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
'El Juez Asociado Sr. del Toro, disintió.